Citation Nr: 0326536	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  98-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
anxiety state, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and later rating decisions 
by the Department of Veterans Affairs (VA) New York, New 
York, Regional Office (RO) denying the veteran entitlement to 
service connection for bilateral hearing loss and tinnitus 
and granting the veteran an increased evaluation for his 
service-connected psychiatric disorder from 10 percent to 30 
percent disabling.

The veteran testified before the undersigned at the RO at a 
personal hearing in October 2000.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.

REMAND

When last before the Board in December 2000, the case was 
remanded to the RO for further development.  By rating 
decision of April 2003, service connection was granted for 
bilateral hearing loss and tinnitus.  Thus the only issue 
before the Board is as noted above.

In its December 2000 remand, the Board referenced the 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
2002)).  The VCAA redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Review of the claims file reveals that the veteran was never 
notified of the allocation of the burden of producing 
evidence, that is, what evidence is ultimately his 
responsibility and what evidence is VA's responsibility, as 
mandated by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that prior to adjudication 
of this appeal, in order to afford the veteran due process, 
the veteran should be provided the requisite notice.  The 
Board is prohibited from curing this procedural defect.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO must send the veteran a VCAA 
letter.  In addition, he RO must 
review the claims file and ensure 
that all VCAA notice obligations 
have been satisfied in accordance 
with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent. 

2.	The case should then be processed in 
accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement 
of the case if appropriate, and the 
appellant and his representative 
should be provided an opportunity to 
respond.  Thereafter, the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




